 Case 2:18-cr-00614-JS-GRB Document 7 Filed 11/26/18 Page 1 of 2 PageID #: 31


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK
                                                                                    ^         fcf.O.N.Y.
                                                                         ik
                                                                              i^ov^em n-
United States of America,                                               Brooklyn OFp/cg
                Plaintiff,



V,                                                                      Case No. 18-cr-614



Christian Romandetti,
Frank Sarro, et. al..

                Defendant.




                                       REQUEST FOR NOTICE
                                  AND NOTICE OF INTEREST



       Donovan Davis, Jr., requests this court add him as an interested party

and victim in this case. Donovan, as a creditor of Capital Blu Management, LLC,

and   default owner of its assets has a claim upon any estate, including a

restitutionary estate, created by this case. Monies were diverted from Capital

Blu to C & K, LLC.

       C & K, LLC., and others corporations, were used by defendants Christian

Romandetti      and   Frank   Sarro,    to     perpetrate   this     fraud.   In   other     words,

corporations capitalized by funds diverted from Capital Blu created the First

Choice Healthcare Solutions shareholders (corporate entities), who perpetrated

the securities fraud.


       This     tangled   organizational web        may account for certain inexplicable

Capital   Blu    transactions, as       well   as   identify   the    whereabouts       of   certain

previously untraceable Capital Blu funds.
 Case 2:18-cr-00614-JS-GRB Document 7 Filed 11/26/18 Page 2 of 2 PageID #: 32


        The    purpose     of     providing Donovan (thus                Capital Blu) notice              of   the

progress of this case is to ensure Capital Blu may claim assets that belong to

it and its investors. Mr. Romandetti and Mr. Sarro used Capital Blu assets to

create and perpetrate this separate fraud, and Capital Blu asserts an interest

in   those    assets       and    an    interest       superior     to      that    of    any    United   States

forfeiture order.




       Prepared        with      the    assistance        of    Frank    L.    Amodeo      and    respectfully
submitted on this 18th day of November, 2018 by;




                                                                     teg.
                                                                    Federal Correctional Complex
                                                                    P.O. Box 1031 (Low Custody)
                                                                    Coleman, Florida 33521-1031




                                         CERTIFICATE OF SERVICE


       This       notice    was     delivered       in    a     properly      addressed, postage-prepaid
envelope to the prison mailing authorities on the same day as signed.
       The    original        was      sent    to   the   United States District Court, Eastern
District     of   New    York,      225       Cadman     Plz.    E, Rm. 912S, Brooklyn, New York
11201.(Certified Mail No. 7015 1730 0002 3575 8204).
       A copy of this notice was sent via First Class U.S. Mail to the United
States of America, via its attorney of record at 271 Cadman Plz E, Brooklyn, New
York 11201.



                                                                                   Davi


                                                 VERIFICATION


       Under penalty of perjury as authorized in 28 U.S.C. § 1746, I declare
that the factual allegations and factual statements contained in this document
are true and correct to the best of my knowledge.


                                                                    Donovan Davi




                                                       -2-
